KRUEGER, Judge.
The offense is swindling. The punishment assessed is confinement in the State penitentiary for a term of five years.
The transcript is before us without any bills of exception or any objections to the court’s charge. The statement of facts accompanying the transcript does not show that it was ever filed in the court below. It further appears from the record that notice of appeal was given on the 1st day of July, 1947, but the statement of facts was not approved by the trial court until the 21st day of October, 1947, approximately 112 days after such notice was given. A statement of facts must be filed in the trial court within 90 days from the date notice of appeal is given. See Sec. 5 of Art. 760, Vernon’s Ann. C. C. P.
Under the conditions in which this record comes to us, we cannot consider anything but the sufficiency of the indictment; and it, upon its face, appears sufficient to charge the offense.
*450From what we have said it follows that the judgment of the trial court should be affirmed and it is so ordered.
Opinion approved by the Court.